8:13-cr-00088-LSC-SMB Doc # 256 Filed: 07/20/20 Page 1 of 1 - Page ID # 1472




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                           8:13CR88

     v.
                                                            ORDER
JOSE AVALOS,

                     Defendant.


    IT IS ORDERED:

    1. The Defendant’s Motion for Reconsideration, ECF No. 255, is denied; and

    2. The Clerk will mail a copy of this Order to the Defendant at his last known

          address.

    Dated this 20th day of July 2020.


                                           BY THE COURT:

                                           s/Laurie Smith Camp
                                           Senior United States District Judge
